Title: William Cranch to James Madison, 4 February 1836
From: Cranch, William
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Washington, D. C.
                                
                                4th. feb. 1836.
                            
                        
                        
                        I am requested by the Board of Managers of the Washington National Monument Society to ask the favor of your
                            signature, as President of the Society, to the accompanying memorial to the General Assembly of Virginia, if you should
                            approve it; and to give it such aid as in your judgment may be proper, and as it may be convenient for you to give.
                        Permit me, Sir, to congratulate myself upon the honor which I have in again assuring you of the respect
                            & veneration with which I am, Sir, your obedt. servt.
                        
                        
                            
                                W. Cranch.
                            
                        
                    